Exhibit 99.1 NEWS RELEASE REVISED: Lincoln Financial Group Reports First Quarter 2008 Results Long-term earnings drivers and capital position remain strong despite volatile markets Year-over-year net flows up 57% in individual annuities and 27% in defined contribution Philadelphia, PA, April 29, 2008 – Lincoln Financial Group (NYSE:LNC) today reported net income of $289 million, or $1.10 per diluted share, for the first quarter of 2008, versus $396 million, or $1.42 per diluted share in the prior-year quarter. Net income for the current quarter included net realized losses on investments and derivatives of $27 million, after tax, or $0.10 per diluted share, versus net realized gains on investments and derivatives of $17 million, after tax, or $0.06 per diluted share in the first quarter of 2007. Additionally, net income included a one-time cumulative charge from the adoption of accounting standard SFAS 157 of $16 million, after tax anddeferred acquisition costs (DAC), in the first quarter of 2008. Income from operations for the first quarter of 2008 was $333 million, or $1.27 per diluted share, compared to first quarter 2007 income from operations of $371 million, or $1.33 per diluted share. Return on equity (ROE), based on income from operations, was 11.6% for the first quarter of 2008. The table attached to this release defines and reconciles income from operations, ROE, and book value per share excluding accumulated other comprehensive income (AOCI), non-GAAP measures, to net income, ROE, and book value per share including AOCI calculated in accordance with GAAP. Income from operations in the first quarter of 2008 was negatively impacted by approximately $9 million, after tax, on a consolidated basis, due to adverse equity market returns. This estimate isolates the impact of the equity markets on account values and assets under management and represents only the related asset based fees earned and expenses incurred, after the associated DAC amortization. 1 The company recorded a loss of $5 million, pre tax, on alternative investments in the quarter, falling below long-term expectations of 10-12% returns on the nearly $800 million portfolio. In the 2007 quarter, income on alternative investments was $20 million, pre tax. Dennis R.
